Honorable Charles H. Theobald
County Attorney
Galveston County
Galveston, Texas

Dear Sir:                       Opinion No. o-6981

                                Re:   May the Commissioners' Court
                                      allow parts of a building ac-
                                      quired by the County for a
                                      County Health Unit and to
                                      which Federal funds were con-
                                      tributed for the purchase
                                      thereof to be used from time
                                      to time by fraternal orders,
                                      labor unions, etc., with or
                                      without rent?

In your letter of December 8, 1945, submitting the above question
to this departmentfor  an opinion, you state that the property in
question was acquired for the purpose of establishing a County
Health Unit, at a cost to the county, including improvements, in
the sum of $13,000.00. Of this amount, you point out that
$4,000.00 was contributed through the Federal Works Agency to be
used for no other purpose than the purchase price of the building.

Under the fore,going facts, it is somewhat doubtful that this
grant by the Federal Government extends beyond the mere acquiring
of such property and its devotion by the county to county health
unit purposes.  We need not determine the effect of this grant.
alone upon the question of the authority of the Commissioners'
Court as to the question propounded.

It is our understanding that such county health units are initi-
ated and fostered through a program by the State Health Depart-
ment. 'We are advised by this department that the.Galveston
County Health Unit came into existence bv virtue of an arrangement
between the department and the county, whereby adequate quarters
for housing the unit would be furnished by the latter.

The facts set forth do establish beyond question that the county,
in co-operation with the State Health Department and Federal
Government, acquired such property for-the purpose of-maintaining
a county health unit, serving the entire county. Such services
Honorable Charles H. Theobald - Page 2, O-6981



                           erforming governmental and public
~~LBtB~~~iesA""‘~.'~~~~$ir~~18E, l++lir3~~$~~~f,4419-20; Dancy V.
Davidson, 183 S.W.          , wr             .

In the Dancy case above referred to, the Court, after citing the
powers of the Commissioners ' Court as expressed in the Constitu-
tion, Article V, Section 18, and Article 2351, Section 7, stated:

    "By the term 'public building' as used in the,statute
    is meant a building used primarily for public or
    governmental purposes, that is, to house public or
    governmental agencies. . . . The Commissioners' Court is
    the legal body authorized under the statute to,determine
    whether or not a 'public building' is'necessary', and its
    decision relating-thereto cannot be disturbed by this
    court, except upon a showing of an abuse of discretion."

The question of the control and use of a "public building" of
the county was presented withrelation   to.the courthouse in
Dodson v. Marshall, 118 ~3.w. (2d) 621, and also in Anderson v.
Wood, 152 S.W. (2d) 1087.  We,think these cases are authority on
the proposition that the Commissioners' Court has implied author-
ity to exercise's broad discretion in the control and use of a
public building belonging to the county in the absence of some
statutory authority, expressed or implied, vesting control in
some other official body or agency. We are unable to find or
determine any act of relinquishment of such control by the
Commissioners' Court of Galveston County~from the information
furnished us or from that obtained through the State Department
of Health.

It is therefore the opinion of this department that the Commis-
sioners' Court of Galveston County, being vested with the control
and use.of the public building housing the County Health Unit,
has the authoritv to determine whether the whole or anv oart
thereof is necessary to the operation and carrying' on ~gf'the
County Health Unit program. Whether any part of such public
building is necessary and its use with or without rent from
time to time by private organizations, is a matter fior the
exercise of sound discretion by the Commissioners' Court. Any such
action by the court which would materially interfere with the use
of the building for the County Health Unit purposes would be sub-
ject to judicial review.

We wish to thank you for the additional information you furnished
in reply to our letter of January 21, 1946. Such information has
been fully considered in writing this opinion.
-




    Honorable   Charles H. Theobald - Page 3         o-6981



                                        Yours very truly,

                                 ATTORNEY GENERAL OF TEXAS

                                  s/   Wm.   J.R. King

                                 BY    ‘.    “’ “”
                                                 Wm. J. R. King
                                                     .Asqis$ant
    WJRK:ddt/cge


    APPROVED MARCH 13, 1946
    s/ Carlos C. Ashley
    FIRST ASSISTANT ATTORNEY GENERAL


    This opinion considered and approved in limited conference.